          Case 1:17-cv-00635-JDB Document 58 Filed 04/30/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   HE DEPU, et al


                           Plaintiffs,
   v.                                          Case No. 1:17-cv-00635-JDB

   YAHOO! INC., et al


                          Defendants.


        MOTION FOR ADMISSION PRO HAC VICE OF BRIAN E. PUMPHREY

        Pursuant to Local Rule 83.2(d) and the attached declaration, counsel moves for the

admission pro hac vice of Brian E. Pumphrey to represent Defendants Yahoo! Inc., Ronald Bell,

and Michael Callahan (“Yahoo! Defendants”) in the above-referenced action.

        Mr. Pumphrey is a partner of the firm McGuireWoods LLP, and counsel for the Yahoo!

Defendants in this matter. He is a member in good standing of the Virginia State Bar and has not

been subject to disciplinary proceedings as a member of the bar in any jurisdiction, nor are any

disciplinary proceedings currently pending against him. In the past two years, Mr. Pumphrey has

not been admitted pro hac vice in any matter in the United States District Court for the District of

Columbia.

        Pursuant to Local Rule 7(m), counsel for the Yahoo! Defendants contacted Plaintiffs’

counsel before filing this motion. Plaintiffs’ counsel stated that they do not oppose this motion.

Dated April 30, 2020:                                 Respectfully submitted,

                                                      YAHOO! INC., et al.
                                                      By Counsel

                                                      /s/ James J. Holt
                                                      James J. Holt (D.C. Bar 1002796)
Case 1:17-cv-00635-JDB Document 58 Filed 04/30/20 Page 2 of 2




                                 MCGUIREWOODS LLP
                                 1750 Tysons Boulevard
                                 Suite 1800
                                 Tysons, VA 22102
                                 Telephone: (703) 712-5465
                                 Facsimile (703) 712-5265
                                 Email: jholt@mcguirewoods.com

                                 Attorney for Defendant Yahoo!, Inc., Ronald
                                 Bell, and Michael Callahan
